DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed January 5, 2022. 
Claims 1, 2, 4-7, 10, 11, 13, 14, 19-21 and 22 have been amended.  
Claims 3, 9, 12 and 18 have been cancelled.
Claims 1, 2, 4-8, 10, 11, 13-17, 19-21 and 22 are now pending in the application.

Allowable Subject Matter
Claims 1, 2, 4-8, 10, 11, 13-17, 19-21 and 22 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a method for sending a clock synchronization packet in flexible Ethernet (FlexE), and independent Claim 10, directed to an apparatus for sending a clock synchronization packet in FlexE, performing operations that are functionally similar to the method of claim 1, the prior art of record teaches generating and sending a plurality of data blocks carried in a payload of FlexE, and the plurality of data blocks are obtained by encoding a clock synchronization packet, as may be seen in Garaeu et al, U.S. Patent Application Publication No. 20170093757 A1 (e.g., ¶ [0030] [0048]).
The prior art of record teaches using the FlexE overhead for a synchronization message channel and FlexE frame as a timestamp point of reference and communicating the timestamp samples, as may be seen in Gareau (e.g., ¶ [0136]). 
the first data block is a data block used for timestamp sampling.  
Claims 2 and 19, dependent from claim 1, and Claims 11 and 21, dependent from claim 10, are also allowed.
Regarding independent Claim 4, directed to a method for receiving a clock synchronization packet in flexible Ethernet (FlexE), and independent Claim 13, directed to an apparatus for receiving a clock synchronization packet in FlexE, performing operations that are functionally similar to the method of claim 1, the prior art of record teaches receiving a plurality of data blocks, wherein the plurality of data blocks are data blocks obtained from encoding a clock synchronization packet and the data blocks are carried in a payload of FlexE, as may be seen in Garaeu (e.g., ¶ [0030] [0048]).
The prior art of record teaches receiving timestamps within the FlexE overhead, each timestamp point of reference being a boundary between packets, associated with sampling, as may be seen in Gareau (e.g., ¶ [0136]). 
However, the prior art of record fails to teach individually or in combination or render obvious the limitations regarding the data blocks being used for timestamp sampling channels, i.e., the first data block is a data block used for timestamp sampling in the plurality of data blocks.  
Claims 5-8 and 20, dependent from claim 4, and Claims 14-17 and 22, dependent from claim 13, are also allowed.


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471